Citation Nr: 9909253	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Dissatisfaction with the initial rating assigned after the 
grant of service connection for a cervical spine injury. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active military service from May 1994 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Manchester, 
New Hampshire Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and a 
10 percent rating for residuals of a cervical spine injury.  
The Board notes this case was previously before the Board in 
June 1998.  It was remanded to the RO for further evidentiary 
development.  The case was then returned to the Board for 
appellate review.  The Board finds , as more fully explained 
below, that there has not been full compliance with the 
remand orders, hence, this matter must again be remanded.


REMAND

The veteran contends that a rating in excess of 10 percent is 
warranted for the service-connected residuals of his cervical 
spine injury.  

In June 1998 this appeal came before the Board, and was 
remanded to the RO for further evidentiary development.  
Specifically, the RO was to obtain from the veteran the names 
and addresses of all medical care providers who treated him 
for residuals of a cervical spine injury, and obtain copies 
of all pertinent records.  Additionally, the veteran was to 
be scheduled for a special orthopedic examination to evaluate 
the current severity of his cervical spine disorder.  

The record reflects that in June 1998 the RO sent a letter to 
the veteran, requesting that he complete Authorizations for 
Release of Information and provide names and addresses of 
medical providers, so that the RO could obtain medical 
records from the providers who treated him for residuals of a 
cervical spine injury.  The veteran was advised that he 
should respond to the request as soon as possible, preferable 
in 60 days.  The veteran has not responded to this request.  
The Board finds that the RO has satisfied this remand order, 
and has satisfied the duty to assist in obtaining such 
treatment records.  Hence, the RO need take no further action 
in this regard.

As to the requested VA orthopedic examination, by letter 
dated August 21, 1998, the RO notified the veteran of a VA 
examination scheduled for Monday, August 31, 1998, and in a 
letter dated August 28, 1998 the RO notified him of a VA 
examination scheduled for Tuesday, September 8, 1998.  The 
Board notes that both letters were sent to "[redacted]
Street, [redacted], [redacted]".

A document in the file, dated September 2, 1998, shows that 
the veteran's examinations were canceled because he 
"withdrew" the claim.  It was noted that he called the VA 
medical center (VAMC) where the examinations were scheduled 
and indicated that he just started a new job and could not 
get time off, and that his only days off were on Wednesday.  
The VAMC indicated that they did not have a doctor for 
Wednesdays.  It was noted that the veteran would pursue the 
claim with the RO.

In a September 11, 1998 letter the RO requested that the 
veteran indicate when he would be available to report for an 
examination.  The Board notes that the letter was sent to 
"[redacted], [redacted], New Hampshire".  The record 
reflects that the veteran has not responded to this request.  
It is unclear whether the veteran received this letter as it 
was sent to "[redacted]", and not "[redacted]".

As previously noted in the June 1998 BVA remand, the most 
recent VA examination did not provide commentary on the 
veteran's complaints of neck pain or on limitation of motion 
of the cervical spine due to pain.  Pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995), these factors must be 
considered.  Accordingly, information from a VA examination, 
as requested in the June 1998 remand, is critical in 
determining entitlement to a rating in excess of 10 percent 
for the service-connected disability.  Therefore, the RO must 
attempt to reschedule the veteran for a VA examination, and 
ensure that all correspondence is sent to the proper address.  

The Board regrets the necessity to once again remand this 
case.  The Board recognizes that another remand will only 
further delay the adjudication of the veteran's appeal.  
However, there has been a failure to comply with the terms of 
the Board's June 1998 remand order, as well as a denial of 
due process, thus rendering the record incomplete and 
impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the Court of Veterans Appeals recent 
directive to the Board regarding remands, the Board is 
compelled to remand this case for the RO to fully comply with 
the June 1998 remand.  Stegall v. West, 11Vet. App. 268 
(1998).  In Stegall the Court held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  

The Board also notes that in June 1996 the veteran filed a 
notice of disagreement with the initial rating assigned 
following the grant of service connection.  Subsequent to the 
June 1998 remand, the U.S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereinafter "the Court") recognized 
a distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating.  The Court 
held that the rule, pertaining to claims for an increased 
rating, from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  However, the duty to assist is not a one 
way street, and the veteran has a corresponding duty to 
report for scheduled examinations.  Hyson v. Brown, 5 
Vet.App. 262, 265 (1993)  In light of the foregoing, the case 
is REMANDED to the RO for the following:

1.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should schedule the veteran 
for a special orthopedic examination to 
evaluate the current severity of his 
cervical spine disorder, including any 
additional restrictions due to pain.  The 
RO should give the veteran the complete 
text of 38 C.F.R. § 3.655 (1998).  The 
examiner should comment as to whether the 
cervical spine is ankylosed, and if so, 
to what extent.  The claims folder should 
be available to the orthopedist for 
review.  The report should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
cervical spine disorder.  Consideration 
should also be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, defective 
innervation, weakened movement, excess 
fatigability and incoordination.  The 
examiner should also provide an opinion 
regarding the degree of reduction in the 
veteran's ability to work because of the 
residuals of a cervical spine injury.  
The examination report should reflect 
review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed.  

3.  The RO should then review the record 
and readjudicate the claim, and with 
consideration of 38 C.F.R. § 3.655, if 
applicable, and the mandates of 
Fenderson, supra.  If it remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran until 
he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


